DAVIDSON, Commissioner.
Robbery is the offense; the punishment, nine years in the penitentiary.
Blocker, the alleged injured party, identified the appellant as the person who robbed him of his automobile and a small amount of money.
By written confession, appellant admitted that the crime was committed by assault without the use or display of a pistol.
Upon the trial of the case appellant, testifying as a witness in his own behalf, repudiated the confession and testified to facts showing innocence of the crime charged.
The facts abundantly authorized the jury’s conclusion of guilt.
No bill of exception accompanies the record. Appellant reserved no exception to the action of the trial court in refusing his special requested charges; hence these are not before us for consideration.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.